991 So. 2d 390 (2008)
Eric GUINN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-301.
District Court of Appeal of Florida, Fifth District.
August 15, 2008.
Rehearing Denied October 1, 2008.
Eric Wellington Guinn, East Palatka, pro se.
Bill McCollum, Attorney General, Tallahassee, and Pamela J. Koller, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Eric Guinn appeals the summary denial of his Florida Rule of Criminal Procedure 3.850 motion for postconviction relief. He asserts three grounds. We affirm the trial court's order that denied relief on the first two grounds, but are bound to reverse the court's denial on the third ground. See Spera v. State, 971 So. 2d 754 (Fla.2007). As to this ground, we remand to the trial court to allow Guinn to amend his motion to state a facially sufficient claim, if it is possible for him to do so. See Pierre v. State, 973 So. 2d 547 (Fla. 5th DCA 2008). Guinn shall have sixty (60) days from the date of this opinion to file an amended motion.
AFFIRMED in part; REVERSED in part; and REMANDED.
GRIFFIN, EVANDER, and COHEN, JJ., concur.